Mr. Justice McDonald delivered the opinion of the court. 2. Mortgages, § 635*—when order directing receiver to recover amount of deficiency decree is vacated by order of vacation. A decree in foreclosure found that defendant and his codefendant were personally liable for the indebtedness and a deficiency decree was entered against them and the receiver was ordered to remain in possession of the premises during the period of redemption “for the purpose of collecting such deficiency or such part thereof as he may be able to collect.” Subsequently the decree was modified by an order vacating the provision finding defendant personally liable. Held, that such order of vacation necessarily affected every part of the decree inconsistent therewith respecting the payment of the rents, issues and profits collected during the period of redemption and therefore vacated the order directing the receiver to collect the amount of the deficiency decree.